Allow me to
congratulate you, Sir, on your election as President of
the General Assembly at the sixtieth session. We are
delighted to see a distinguished son of Sweden and a
friend of Mozambique in the stewardship of this body
and wish to express our confidence that, under your
able leadership, our deliberations will produce
successful results. I would like to take this opportunity
to pay a well-deserved tribute to your predecessor, His
Excellency Mr. Jean Ping, for the remarkable manner
in which he spearheaded the deliberations of the fifty-
ninth session of General Assembly. May I also
commend the Secretary-General for his continued
vision and leadership in our collective efforts to pursue
the fundamental ideals of the United Nations, in
particular the implementation of the international
agenda for peace and development highlighted in his
report (A/59/2005). We encourage him to continue his
outstanding work.
We gather here today inspired by the spirit of
togetherness and collective vision on the path that we
should strive to continue to travel in order to achieve
our common aspirations, as underscored throughout the
deliberations of the High-level Plenary Meeting. We
must seize this momentum to reinforce multilateralism
as a guiding principle upon which the international
community should rely to adequately face today's
challenges. We believe that the emphasis of the World
Summit Outcome (resolution 60/1) on the vital
importance of an effective multilateral system and our
determination to fulfil the commitments we set for
ourselves will generate and galvanize good momentum
for action aimed at tangible results.
As we celebrate the sixtieth anniversary of the
United Nations, we should reflect on what we want the
Organization to be and on what role each country and
region should play in these collective endeavours. In
recognizing inclusiveness and the equal rights of men
and women and of all nations, the Charter of the
United Nations builds on our diverse cultural and
traditional values to unite us around our common
humanity. Our failure to overcome the poverty trap in
which developing countries are caught, as well as the
constant threat posed by terrorism, indicates the need
for an international system that is more inclusive and
democratic and that conforms to the Charter of the
United Nations and the relevant provisions of
international law. It is our firm belief that the United
Nations continues to be an indispensable instrument for
achieving those objectives. Thus, the strength of the
Organization must be high on our agenda. We ought to
improve its performance by reforming its organs and
structures.
Therefore, it is our sincere hope that United
Nations reform will help to foster strong relationships
and cooperative links of coordination among all its
principal organs, in particular the General Assembly,
the Security Council and the Economic and Social
Council.
Security Council reform should be aimed at
building transparency, democracy, openness and
consistency with regard to all regions represented in
the Organization. In that regard, the growing political
commitment and involvement of Africa in the
international agenda for peace and stability calls for
enhanced representation on the Security Council.
We hope that the recently proposed Peacebuilding
Commission will help to keep sustained international
attention on countries in transition from post-conflict
situations to recovery and long-term development and
ensure continued support for them. Indeed, the
experience of Mozambique's transition from a post-
conflict situation to reconstruction and development
testifies to the valuable contribution and impact of the
concerted support provided by the United Nations and
25

the international community for peace and
development efforts.
The adoption of the Millennium Declaration and
the Millennium Development Goals (MDGs) gave new
momentum to our quest to fight poverty, accelerate
human development and facilitate the gradual and
effective integration of the developing world into the
global economy. Despite the less ambitious outcome of
the recently concluded summit, the time has come to
build a genuine international partnership and to
reaffirm our political will to fully implement
internationally agreed commitments.
We need to work diligently to implement the
commitments made in Monterrey. In that regard, the
establishment of a detailed calendar for the
implementation of the goals set on financing for
development is vital to generate access to additional
financial support for developing countries. To that end,
we welcome the decision by the European Union to set
collective and specific targets with a view to reaching
the internationally agreed target of devoting 0.7 per
cent of gross domestic product (GDP) to official
development assistance (ODA) by 2015.
The sustainable development of low-income
countries, particularly in Africa, depends upon a more
open, equitable and rules-based multilateral trading
system, as trade constitutes an engine for growth and
development. In that regard, we view partnership
agreements such as the Cotonou Agreement and the
African Growth and Opportunity Act as important
steps towards fulfilling some of the development
objectives. We strongly believe that the completion of
the Doha round by 2006 will help to establish an
international trading system consistent with
development goals and policies.
While developing countries are striving to
finance the MDGs, debt servicing has been diverting
significant amounts of their limited resources, at the
cost of social and economic development. In that
context, we reiterate the calls for more radical action
by the international community, in line with
recommendations that debt relief should cover
multilateral and bilateral debt and reduce debt stock
and debt servicing by up to 100 per cent. To that end,
we support the continuation of the Heavily Indebted
Poor Countries Debt Initiative and other relief
measures, particularly those addressing the special
needs of African countries.
In that regard, we commend the debt-cancellation
decision made by the ministers for finance of the
Group of Eight (G-8) in favour of 18 developing
countries, including Mozambique. We encourage the
G-8 and other development partners to continue with
such important initiatives and to address the
unsustainable debt burden of many developing
countries, so that new resources can be invested in
pursuit of poverty reduction.
The Government of the Republic of Mozambique
is now fully engaged in the implementation of its
programme for 2005-2009 that incorporates our vision
of development based on continuity and renewal. That
approach is founded on past experiences and
programmes pursued in the quest for development and
the well-being of all Mozambicans. The eradication of
poverty requires new dynamism and vigour, as clearly
pointed out in the New Partnership for Africa's
Development (NEPAD), the Brussels Programme of
Action for the Least Developed Countries and the
Millennium Development Goals. In that context, our
five-year programme focuses on integrated rural
development and the expansion of basic economic and
social infrastructure, with the aim of reducing absolute
poverty through the promotion of rapid, comprehensive
and sustained economic growth and job creation. In
addressing social and economic development, the
programme seeks mainly to reduce regional imbalances
and to expand the supply of basic services such as
health, education and access to electricity and safe
drinking water. The programme also gives due
attention to the fight against HIV/AIDS, malaria and
other infectious diseases, as well as to the special
needs of young people in terms of training,
employment and housing.
Through the implementation of sound political
and macroeconomic policies and strategies for
development, we have registered economic growth
rates that have averaged 7.5 per cent annually from
2000 to 2005. Poverty levels have declined
significantly, from 69.5 per cent in 1997 to 54 per cent
in 2003. That has been possible due to our focus on our
nationally owned poverty eradication strategy. That
strategy has not only mainstreamed the MDGs and
adapted them to our own realities; it also embodies a
clear pro-poor and people-centred development
strategy.
The consolidation of peace, democracy and
national unity continue to be high on our national
26

agenda, as we recognize that peace and stability are
sine qua nons for securing sustainable development in
our country.
We continue to build self-confidence around
Africa. The continent counts on NEPAD to raise the
spirit of ownership of African leaders, and thus bring
about significant changes in our development. The
adherence to date of 28 countries to the African Peer
Review Mechanism has bolstered the credibility of
participating States, as it ensures that their policies and
practices comply with agreed political, economic and
corporate-governance values, codes and standards.
We are seeing good examples of conflict
resolution in Africa. However, conflicts continue to
cause unbearable human suffering, which deprives a
large number of our fellow Africans of their
inalienable right to live in dignity. We commend the
efforts of the Secretary-General and the international
community at large to address both humanitarian crises
and the root causes of conflict in Africa.
With regard to Western Sahara, we urge the
parties concerned to work together with the Secretary-
General with a view to finding a political solution to
the long-standing conflict in that country.
We are following with keen interest the latest
developments in the Middle East. We continue to
believe that a lasting solution to the question of
Palestine ó the core of the conflict in the region ó
must be in accordance with international law and
relevant United Nations resolutions and must fully
recognize the right of the Palestinian people to self-
determination.
We welcome the decision to conclude a
comprehensive convention on terrorism not later than
June 2006, for that will constitute a further effort to
strengthen the international community's resolve to
face the challenge of eliminating the scourge of
terrorism. Similarly, we would like to stress the
importance of regional agreements and declarations to
combat and eliminate terrorism in all its forms as a tool
to strengthen cooperation among Member States and
provide a platform for the effective implementation of
international legal instruments to suppress terrorism.
We support the calls for a transparent verification
mechanism that can help to prevent the use of nuclear
weapons against non-nuclear States. In that regard, we
also share the view that all States parties to the Treaty
on the Non-Proliferation of Nuclear Weapons, without
discrimination and while undertaking their
responsibilities for nuclear disarmament and non-
proliferation, should have the right to use nuclear
energy for peaceful purposes, as well as to engage in
research on nuclear technology in conformity with the
provisions of the Treaty.
We would like to conclude by reaffirming the
commitment of Mozambique to the principles and
purposes enshrined in the Charter of the United
Nations, as well as our belief that the United Nations
reform process will strengthen the Organization with a
view to providing more and better assistance to all
Member States, in particular with respect to addressing
the special needs of Africa.